Title: To George Washington from Philip John Schuyler, 6 July 1781
From: Schuyler, Philip John
To: Washington, George


                  
                     Dear Sir
                     Albany July 6th 1781
                  
                  my apprehensions that the boat building would be retarded for want of nails is already verified, by monday next I shall not have a pail left, as the blacksmiths cannot keep pace with the expenditure because of the Slowness of the process in makeing these nails out of bar Iron, we  now Compleat five batteaus a day and on monday I believe they will be augmented to eight and to twelve by the End of the Ensuing weak, hence the expence of nails will be four hundred weight per day.
                  whatever timber can be procured here either for bridges or other necessary works as It can be carried  in the Batteaus will become not only a public saving but tend to facilitate the operation and prevent embarrassment in a Critical moment, I have therefore taken the liberty to direct a very considerable quantity which lay in the adjacent woods to be brought to the river, and were I not apprehensive of the inability of the public to make good any further engagements in specie payments I should recommend twelve or fifteen hundred feet of bridge to be framed here.
                  
                     who is to convey the batteux from hence to the Army, If all the troops are with drawn before they are finished—perhaps the western Connecticut militia Intended for the army may execute this service.
                  I find that two of my letters which I Delivered to the Q. Master horse and which I expected had reached Your Excellency before this are still detained here to go by this Conveyance, I am Dr Sir with every respectful sentiment and friendly wish Your Excellency’s obedient Servant
                  
                     Ph: Schuyler
                  
               